DETAILED ACTION
Claims 1, 3 and 8-9 were rejected in Office Action mailed on 12/21/2021.
Applicant filed a response, amended claim 1, withdrew claims 2 and 4-7 and canceled claim 3 on 04/19/2022.
Claims 1-2 and 4-9 are pending, and claims 2 and 4-7 are withdrawn.
Claims 1 and 8-9 are rejected.

Examiner’s Note
It is noted that there is an inadvertent typographic-error in the Office Action mailed on 12/21/2021. In items 15 and 17 of the Office action, “Claims 1-2” or “claims 1-2” should have been read as “Claims 1 and 3” or “claims 1 and 3”, as page 2 of the Office action indicates “claims 2 and 4-7 are withdrawn”, the limitation of previous claim 3 was considered and rejected under 35 U.S.C. 103 (See pages 6-9 of Office action mailed 12/21/2021), and as applicant understood that claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mlasi, MKS and Tokuda (Remarks, p. 5).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 3, is amended to recite “0.1 wt.% to 10 wt.%”. However, while there is support for sulfuric acid having 0.1% to 10% of hydrogen peroxide (specification, page 2, lines 15-20), there is no support in the originally filed disclosure and applicant has not pointed to anywhere for support that the “%”s recited in claim 1 are based on weight, i.e. “wt. %”.  If each of the “%”s, recited in claim 1 and disclosed in the Specification, were referred to “wt. %”, it is advised to provide a declaration, or to point to the originally filed disclosure, to support the position.

Claim 1, line 5, is amended to recite “a catalyst containing copper and a copper compound” (emphasis added). While there is support for “a catalyst containing metal or metal compound, wherein the catalyst is copper or copper compound” (original claims 1-3).  However, there is no support to recite a catalyst having both copper and copper compound.
Regarding dependent claims 8-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Response to Argument
In response to the amended claim 1, the previous claim objections and 35 U.S.C. 112(b) are withdrawn. However, the amended necessitates a new set of 35 U.S.C. 112(a) rejections as set forth above.
In response to the amended claim 1, which recites, “a catalyst containing copper and a copper compound” and “0.1 wt.% to 10 wt.%”, it is noted that Li in view of applicant’s admitted prior art, Mlasi, MKS and Tokuda would not anticipate/meet the present claims. However, the amendment “the catalyst having both copper and copper compound” and “wt. %” recited in claim 1 necessitate a new set of 35 U.S.C. 112(a) rejections as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732      
                                                                                                                                                                                                  /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732